DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied upon national phase publication US 2016/0126472 A1 as the English equivalent of PCT publication WO 2015/034125 A1 (herein referred to as “Oh et al.”).

4.	The Office has relied upon national phase publication US 2015/0105563 A1 as the English equivalent of WIPO publication WO 2013/151297 A1 (herein referred to as “Lee et al.”).

Claim Objections
5.	Claim 2 is objected to because of the following informalities:  The chemical drawings of Chemical Formulae 1-A, 1-B, 1-C, 1-D, 1-E, and 1-F are graphically unclear 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recite a “first host compound represented by a combination of Chemical Formula 1 and Chemical Formula 2 . . . .”  However, “Chemical Formula 1” is nowhere depicted.  The Office has interpreted the chemical structure labeled “[Chemical Formula 1-II]” as corresponding to Chemical Formula 1.  Clarification is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125 A1) in view of Lee et al. (WO 2013/151297 A1).
	Regarding Claims 1-3, 5, 7-10, and 12-15, Oh et al. discloses a composition comprising the above two compounds as first and second host materials for forming the light-emitting layer of an organic electroluminescent (EL) device (Abstract; [0011], [0104]); the composition is doped with a phosphorescent dopant material ([0041], [0107]-[0111]).  Oh et al. discloses that the composition comprises “at least two kinds of host compounds” (first and second host compounds) ([0041]); the composition may further include a host compound that is not the first and second host compounds (represented by Chemical Formulae 1 and 2, respectively) ([0106]).  The composition is a mixture that is formed into a film via methods such as solution method (0105], [0112], [0227]).  Oh et al. discloses the following first host compound for the composition:

    PNG
    media_image1.png
    228
    371
    media_image1.png
    Greyscale

(page 8) (second host compound) such that R5-8 = hydrogen, L3 = single bond, Z1-3 = N, and R9-10 = unsubstituted phenyl group of Chemical Formulae 3 and 3-I as defined by the Applicant; corresponds to T-1 as recited by the Applicant in Claim 10.  Oh et al. discloses an organic EL device comprising the following layers (in this order) for the construction of displays (Abstract):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer (formed from the composition), electron-transporting layer, and cathode ([0123]-[0124], [0227]-[0228]).  However, Oh et al. does not explicitly disclose a third compound as recited by the Applicant.
	Ahn et al. discloses the following compound:

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 8) (first host compound) such that R1-2 = unsubstituted C6 aryl group (phenyl) and L1 = single bond, L2 = single bond, R4 = hydrogen, and R3 = unsubstituted C6 aryl group (phenyl) of Chemical Formulae 1, 1-E, 1-I, and 2 as defined by the Applicant; Ra1 = Ra2 = hydrogen of Chemical Formula 1-E as defined by the Applicant.  Ahn et al. disclose 

	Regarding Claim 4, Ahn et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image3.png
    168
    378
    media_image3.png
    Greyscale

([0011]) where A = 

    PNG
    media_image4.png
    114
    365
    media_image4.png
    Greyscale

([0013]) with Y = -N(R6)- (among others) ([0018]).  However, Ahn et al. does not explicitly disclose any of the first host compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound C-30 as disclosed by Ahn et al. (above) such that it corresponds to Chemical Formula 1-E1 as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves 

	Regarding Claim 6, Ahn et al. discloses another embodiment:

    PNG
    media_image5.png
    254
    394
    media_image5.png
    Greyscale

(page 8) which corresponds to D-1 as recited by the Applicant in Claim 6 (assuming natural rotation about the Csp2-Csp2 bond connecting the N-phenylcarbazolyl group; otherwise, one of ordinary skill in the art can modify the above compound such that it would correspond to D-1 as the modification merely involves the production of a nearly identical isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Ahn et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success).

Regarding Claim 11, Oh et al. discloses another embodiment for the first host compound:

    PNG
    media_image6.png
    313
    393
    media_image6.png
    Greyscale

(page 11) such that L3 = unsubstituted phenylene group of Chemical Formula 3-I as defined by the Applicant.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY YANG/Primary Examiner, Art Unit 1786